Exhibit 10.22

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change In Control Severance Agreement (this
“Agreement”) is entered into by and between Fisher Communications, Inc., a
Washington corporation (the “Company”), and Colleen Brown (“Executive”),
effective as of the close of business on December 31, 2008.

The Company and Executive agree as follows:

 

1. Commitment of Executive

In the event that any person extends any proposal or offer that is intended to
or may result in a Change in Control (defined below), Executive shall, at the
Company’s request, assist the Company in evaluating such proposal or offer.
Further, subject to the additional terms and conditions of this Agreement, in
order to receive the Change in Control Payment (defined below), Executive cannot
resign from the Company during any period from the receipt of a specific Change
in Control proposal up to the consummation or abandonment of the transaction
contemplated by such proposal.

 

2. Change In Control

“Change in Control” means a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue
Code; provided however, that an internal reorganization of the Company shall not
constitute a Change in Control.

 

3. Payment Obligations

 

  3.1 Closing of Change In Control

If (i) Executive remains employed with the Company through the closing of a
Change in Control, (ii) Executive complies with his or her obligations under
Section 1 of this Agreement, and (iii) Executive is not offered a Comparable
Position with the Company upon such Change in Control, then Executive shall
receive a single cash payment in an amount equal to two (2) times Executive’s
annual base salary for the calendar year immediately preceding such Change in
Control. Upon payment of such amount to Executive, this Agreement shall
terminate. For purposes of this Agreement, “Comparable Position” means a
position with respect to which the authority, responsibilities, compensation and
benefits are substantially comparable in the aggregate with the authority,
responsibilities, compensation and benefits associated with Executive’s position
immediately preceding the closing of a Change in Control.

 

  3.2 Termination Prior to Change In Control

If (i) the Company terminates Executive’s employment without Cause or Executive
resigns for Good Reason before a Change in Control, and (ii) within six
(6) months thereafter, the Company enters into an agreement for a Change in
Control or the Company announces or is



--------------------------------------------------------------------------------

Exhibit 10.22

 

required by law to announce a prospective Change in Control of the Company, then
upon the closing of such Change in Control, Executive shall receive a single
cash payment in an amount equal to two (2) times Executive’s annual base salary
for the calendar year immediately preceding such termination or resignation, as
the case may be. Upon payment of such amount to Executive, this Agreement shall
terminate.

 

  3.3 Change in Control Payment Defined

Any payment under Section 3.1 or Section 3.2 of this Agreement is referred to in
this Agreement as a “Change in Control Payment”.

 

  3.4 Parachute Payment Limitation

Notwithstanding anything in this Agreement to the contrary, if the total of the
Change in Control Payment, together with any other payments or benefits received
from the Company, will be an amount that would cause them to be a “parachute
payment” within the meaning of Section 280G(b)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Parachute Payment Amount”), then the Change in
Control Payment shall be reduced so that the total amount thereof is $1 less
than the Parachute Payment Amount.

 

  3.5 Release Required

Notwithstanding any other provision of this Agreement, payment of the Change in
Control Payment or any other amounts due under this Agreement is conditioned
upon execution by Executive, within sixty (60) days (or such shorter period as
is specified in the release) after the occurrence of the Change in Control, of
an effective release of any and all claims, known or unknown, arising out of or
relating to Executive’s employment with the Company, with the exception of
claims arising under this Agreement and claims that are not legally subject to
waiver. Executive’s release shall be binding upon any person or entity that
Executive can legally bind, and the released parties will include not only the
Company but also any other person or entity against whom the released claims
could be asserted. If Executive executes the release required by this
Section 3.5 within the time period specified above, payment of the Change in
Control Payment will be made within thirty (30) days following the effective
date of such release; provided, however, that in any event, such payment shall
be made no later than two and one-half (2 1/2) months after the end of the
calendar year in which the Change in Control occurs. If Executive fails to
execute the release required by this Section 3.5 within the time period
specified above, then Executive shall forfeit any Change in Control Payment to
which she would otherwise be entitled under this Agreement.

 

4. Termination of Agreement

This Agreement terminates immediately if, at any time before a Change in Control
transaction closes, (i) the Company terminates Executive’s employment for Cause,
(ii) Executive resigns from the Company without Good Reason, (iii) Executive
dies, or (iv) Executive is unable to perform his or her duties and obligations
to the Company for a period of 90 consecutive days as a result of a physical or
mental disability, unless with reasonable accommodation Executive could continue
to perform such duties and making these accommodations would not pose an undue
hardship on the Company. If no Change in Control has occurred, this Agreement
will

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.22

 

terminate six (6) months after Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason, unless during such
six-month period, the Company enters into an agreement for a Change in Control
or the Company announces or is required to announce a Change in Control, in
which case this Agreement will terminate upon the earlier of payment of a Change
in Control Payment pursuant to Section 3.2 or the abandonment of the transaction
contemplated by such agreement or announcement (or required announcement), as
the case may be.

 

5. Definitions

 

  5.1 Cause

“Cause” means any one or more of the following:

a. Removal or discharge of Executive pursuant to order of any regulatory
authority;

b. Executive perpetrates fraud, dishonesty, or other act of misconduct in the
rendering of services to the Company or to customers of the Company, or if
Executive engages in conduct which, in the opinion of the Board of Directors,
materially interferes with the performance of Executive’s duties or harms the
reputation of the Company by reason of the adverse reaction of the community to
such conduct;

c. Executive conceals from, or knowingly fails to disclose to, any federal
regulatory authority, or the Board of Directors any material matters affecting
the viability of the Company; or

d. Executive fails (or refuses) to faithfully or diligently perform any of the
usual and customary duties of his or her employment and either fails to remedy
the lapse or formulate a plan for its correction with the Company (if such
failure is not susceptible to immediate correction) within thirty (30) days
after notice to Executive.

 

  5.2 Good Reason

“Good Reason” means any one or more of the following events, which is not
remedied by the Company within thirty (30) days after the Company receives
notice thereof from Executive (which notification must be given by Executive
within ninety (90) days of the initial occurrence of the relevant event):

a. Elimination of any significant compensation or benefit plan benefiting
Executive, unless the reduction or elimination is generally applicable to
substantially all similarly situated employees (or similarly situated employees
of a successor or controlling entity of the Company) formerly benefited;

b. The assignment to Executive without his or her consent of any authority or
duties materially inconsistent with Executive’s position as of the date of this
Agreement; or

 

-3-



--------------------------------------------------------------------------------

Exhibit 10.22

 

c. A relocation or transfer of Executive’s principal place of employment that
would require Executive to commute on a regular basis more than 50 miles each
way from his or her present place of employment.

 

6. Arbitration

At either the Company’s or Executive’s request, the parties must submit any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association’s rules then in effect
(or under any other form of arbitration mutually acceptable to the parties). A
single arbitrator agreed on by the parties will conduct the arbitration. If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator. This third
arbitrator will hear the dispute. The arbitrator’s decision is final (except as
otherwise specifically provided by law) and binds the parties, and any party may
request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other parties for its
costs and expenses, including reasonable attorneys’ fees. All proceedings will
be held at a place designated by the arbitrator in King County, Washington. The
arbitrator, in rendering a decision as to any state law claims, will apply
Washington law.

 

7. Withholding

All payments required to be made by the Company hereunder to Executive shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine should be withheld
pursuant to any applicable law or regulation.

 

8. Other Compensation and Terms of Employment

This Agreement is not an employment agreement. Accordingly, except with respect
to the Change In Control Payment, this Agreement shall have no effect on the
determination of any compensation payable by the Company to Executive, or upon
any of the other terms of Executive’s employment with the Company. The specific
arrangements referred to herein are not intended to exclude any other benefits
which may be available to Executive upon a termination of employment with the
Company pursuant to employee benefit plans of the Company or otherwise;
provided, however, that payment of the Change in Control Payment shall be deemed
to be in lieu of any and all other severance payments to which Executive may be
entitled upon or by reason of the termination of Executive’s employment with the
Company.

 

9. Consideration

Executive understands and agrees that the Change in Control Payment is a payment
to which Executive would not otherwise be entitled and is provided as
consideration, and in exchange for, Executive’s release and the other terms of
this Agreement.

 

-4-



--------------------------------------------------------------------------------

Exhibit 10.22

 

10. Miscellaneous Provisions

 

  10.1 Entire Agreement

This Agreement constitutes the entire understanding and agreement between the
parties concerning its subject matter and supersedes all prior agreements,
correspondence, representations, or understandings between the parties relating
to its subject matter, including, without limitation, that Change in Control
Severance Agreement between the Company and Executive dated October 10, 2005.

 

  10.2 Binding Effect

This Agreement will bind and inure to the benefit of the Company’s and
Executive’s heirs, legal representatives, successors and assigns.

 

  10.3 Waiver

Any waiver by a party of its rights under this Agreement must be written and
signed by the party waiving its rights. A party’s waiver of the other party’s
breach of any provision of this Agreement will not operate as a waiver of any
other breach by the breaching party.

 

  10.4 Amendment

This Agreement may be modified only through a written instrument signed by all
parties.

 

  10.5 Severability

The provisions of this Agreement are severable. The invalidity of any provision
will not affect the validity of other provisions of this Agreement.

 

  10.6 Counsel Review

Executive acknowledges that s/he has had the opportunity to consult with
independent counsel with respect to the negotiation, preparation, and execution
of this Agreement.

 

  10.7 Section 409A

The parties intend that this Agreement and the payment provided hereunder be
exempt from the requirements of Code Section 409A pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-l(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-l(b)(9)(iii), or other applicable law. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intention.

 

  10.8 Governing Law and Venue

This Agreement will be governed by and construed in accordance with Washington
law, except to the extent that federal law may govern certain matters. The
parties must bring any legal proceeding arising out of this Agreement in King
County, Washington.

 

-5-



--------------------------------------------------------------------------------

Exhibit 10.22

 

  10.9 Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which taken together will constitute one and
the same document.

 

FISHER COMMUNICATIONS, INC. By:  

/s/ Phelps K. Fisher

  Phelps K. Fisher Its:   Chairman of the Board of Directors EXECUTIVE:  

/s/ Colleen Brown

  Colleen Brown

 

-6-